Title: From Thomas Jefferson to Martha Jefferson Randolph, 30 September 1808
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest Martha 
                     
                     Montpelier Sep. 30. 08. 
                  
                  I forgot to bring with me the gravy spoons to be converted into Dessert spoons. I must therefore pray you to send them to me. I think you mentioned a spare ladle. two ladles I think are necessary. if there be more it may come. if any body should be coming from your neighborhood to Washington, by the stage, they might be packed in a great mass of waste paper & a light box. Shoemaker or J. Peyton could know when such a passenger offers if none offers Bacon may bring them in his saddle bags well done up in paper. we were delayed here by the rain yesterday, but start this morning. mr Madison sets out also. my new horse is perfectly gentle, but so fractious & ill-tempered in difficult roads that I fear he will not answer. I salute you with tenderest affection. mr Randolph & the family also
                  
                     Th: Jefferson 
                     
                  
               